


SEPARATION AND RELEASE AGREEMENT
This Separation and Release Agreement (the “Agreement”), by and between
Education Realty Trust, Inc., a Maryland corporation (the “Company”) and Randall
H. Brown (“Executive”), is effective as of May 12, 2014 (the “Effective Date”).
WHEREAS, the Company and Executive are parties to that certain Employment
Agreement dated as of January 1, 2014 (the “Employment Agreement”);
WHEREAS, the Company and Executive have mutually agreed that Executive’s
employment will terminate in accordance with this Agreement; and
WHEREAS, the Company and Executive desire to enter into this Agreement to
memorialize the terms of, and each parties’ rights and obligations in connection
with, the termination of Executive’s employment.
NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged by the parties hereto, the parties agree as
follows:
1.Termination of Employment. Executive’s employment with the Company, and any
and all of Executive’s other positions and offices with the Company and its
affiliates, will terminate on June 30, 2014, or such earlier date as the Company
and Executive shall agree in writing (the “Termination Date”). Notwithstanding
Executive’s death or termination based upon Disability after the Effective Date,
Executive’s employment will be considered and for all purposes treated as a
termination by the Company for a reason other than Cause, death or Disability,
as those terms are defined in the Employment Agreement.
2.Duties and Compensation Prior to Termination Date. During the period from the
Effective Date through the Termination Date, except as otherwise directed by the
Company’s Chief Executive Officer, Executive will continue to perform his
Executive Vice President, Chief Financial Officer and Treasurer duties on an
active full-time basis and will provide such duties as reasonably requested by
the Company’s Chief Executive Officer. Through and until the Termination Date,
or until such other date as the Company and Executive may agree, Executive shall
retain his title as Executive Vice President, Chief Financial Officer and
Treasurer of the Company. After the Termination Date, Executive shall have no
authority to act on behalf of the Company or its affiliates, or to bind the
Company or its affiliates to any undertaking or agreement. Between the Effective
Date and the Termination Date, provided Executive remains a full-time employee
in good standing, Executive’s level of compensation and benefits (other than
Executive’s entitlement to an annual bonus relating to 2014, which will be $0,
and any entitlement to payments or benefits under Section 7 of the Employment
Agreement) shall remain at the same levels as set forth in the Employment
Agreement.
3.Accrued Obligations. On the Company’s first regularly scheduled payroll period
occurring immediately following July 30, 2014 (the “Severance Start Date”), the
Company shall pay to Executive all accrued but unpaid wages through the
Termination Date, and all accrued but




--------------------------------------------------------------------------------



unpaid vacation through the Termination Date, in each case based on Executive’s
then current base salary.
4.Severance Payments. In addition to the accrued amounts described in Section 3
of this Agreement, provided Executive executes the Release and Waiver of Claims
attached hereto as Exhibit A (the “Release Agreement”) on or after the
Termination Date, and the Release Agreement becomes effective (and irrevocable)
no later than the Severance Start Date, subject to Executive’s compliance with
the Section 8 of the Employment Agreement and all of Executive’s
post-termination obligations, including, but not limited to, the obligations
contained in Sections 9, 10, 11, and 14 of the Employment Agreement, the Company
shall pay or provide to Executive the following (in each case, subject to
withholding of applicable taxes):
a.    a cash payment of $283,275, which is twelve (12) months of Executive’s
then current base salary, to be paid in equal installments over a period of
twelve (12) months commencing on the first regularly scheduled payroll period
occurring following the Severance Start Date in accordance with the Company’s
regular payroll practices;
b.    a transition lump sum severance payment of $10,000, to be paid on the
first regularly scheduled payroll period occurring immediately following
Severance Start Date;
c.    a cash payment for all approved, but unreimbursed, business expenses,
provided that a request for reimbursement of business expenses is submitted in
accordance with the Company’s policies and submitted within five (5) business
days of the Termination Date, to be paid on the first regularly scheduled
payroll period occurring immediately following Severance Start Date; and
d.    Executive’s outstanding equity-based awards shall be treated in accordance
with the applicable plans and award agreements, such that 14,237 shares of time
restricted stock under Mr. Brown’s 2012, 2013 and 2014 Restricted Stock Award
Agreements shall immediately vest and Mr. Brown shall be awarded 14,237 shares
of the Company’s common stock subject to rules regarding controlled securities
and any other applicable securities rules and regulations.
5.Entire Agreement. This Agreement sets forth the complete agreement between
Executive and the Company relating the Executive’s termination of employment.
Executive acknowledges that, except as described in this Agreement and except
for any vested benefits under the Company’s 401(k) Retirement Savings Plan and
Deferred Compensation Plan, Executive is not entitled to any further
compensation or benefits from the Company or any of its affiliates, including
pursuant to Sections 6 and 7 of the Employment Agreement and that, except as
provided in this Section 5, the Employment Agreement shall terminate on the
Termination Date. Executive further acknowledges and agrees that, in signing
this Agreement, Executive does not rely and has not relied upon any
representations or statements by the Company or any affiliate or representative
thereof with regard to the subject matter, basis, or effect of this Agreement or
the Release Agreement that are not specifically set forth in this Agreement or
the Release Agreement. The parties agree and acknowledge that Sections 8, 9, 10,
11, 12, 13, 14, 20, 24, 26 of the Employment Agreement shall survive the
Termination Date (the “Survival Sections”) and continue in full force in
accordance with their terms notwithstanding the expiration and termination of
the Employment Agreement and

2



--------------------------------------------------------------------------------



notwithstanding the foregoing, nothing in this Agreement is intended to or shall
limit, supersede, nullify, or affect any duties and responsibilities Executive
may have or owe to the Company or any affiliate by virtue of any obligation
under the Employment Agreement under Survival Sections (and references in those
Sections to the Employment Agreement shall also include references to the
Separation Agreement).
6.Severability. If any section, subsection or provision hereof is found for any
reason whatsoever to be invalid or inoperative, that section, subsection or
provision shall be deemed severable and shall not affect the force and validity
of any other provision of this Agreement. If any covenant herein is determined
by a court to be overly broad thereby making the covenant unenforceable, the
parties agree and it is their desire that such court shall substitute a
reasonable judicially enforceable limitation in place of the offensive part of
the covenant and that as so modified the covenant shall be as fully enforceable
as if set forth herein by the parties themselves in the modified form. The
covenants of Executive in this Agreement shall each be construed as an agreement
independent of any other provision in this Agreement, and the existence of any
claim or cause of action of Executive against the Company, whether predicated on
this Agreement or otherwise, shall not constitute a defense to the enforcement
by the Company of the covenants in this Agreement.
7.No Admission of Wrongdoing. This Agreement shall not be construed as an
admission of liability or wrong-doing by either party.
8.No Limitation of Rights. Nothing in this Agreement shall limit or otherwise
affect the Company’ or its affiliates’ rights with respect to any compensation
plans, agreements or arrangements, including, without limitation, any rights
they may have to amend, modify or terminate such plans, agreements or
arrangements for all participants in accordance with their terms.
9.Governing Law. This Agreement shall be interpreted, construed, and governed by
the laws of the State of Tennessee, excluding any conflicts or choice of law
rule or principle that might otherwise refer construction or interpretation of
this Agreement to the substantive law of another jurisdiction.
10.Consent to Jurisdiction and Venue. Executive agrees that any claim arising
out of or relating to this Agreement shall be brought in a state or federal
court of competent jurisdiction in Tennessee. Executive consents to the personal
jurisdiction of the state and/or federal courts located in Shelby County,
Tennessee. Executive waives (a) any objection to jurisdiction or venue, or (b)
any defense claiming lack of jurisdiction or improper venue in any action
brought in such courts.
11.Construction. This Agreement shall not be construed more strongly against
either party, regardless of who is more responsible for its preparation. If
there is a conflict between this Agreement and any present or future law, the
part that is affected shall be curtailed only to the extent necessary to bring
it within the requirements of that law.
12.Cooperation. Executive shall reasonably cooperate with the Company and its
affiliates upon reasonable request and at no cost to the Company (other than
expense reimbursement),

3



--------------------------------------------------------------------------------



and shall make himself reasonably available to the Company or its affiliates
(taking into account any other employment of Executive) with respect to matters
arising out of Executive’s services to the Company and its affiliates.
13.Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.
14.Successors. This Agreement may not be assigned by Executive. In addition to
any obligations imposed by law upon any successor to the Company, the Company
will require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the stock, business
and/or assets of the Company, to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. Employee agrees
and consents to any such assumption by a successor or parent of the Company, as
well as any assignment of this Agreement by the Company for that purpose. As
used in this Agreement, “the Company” shall mean the Company as herein before
defined as well as any such successor or parent that expressly assumes this
Agreement or otherwise becomes bound by all of its terms and provisions by
operation of law.
15.Amendment. This Agreement may be amended only by written agreement executed
by each of the parties.
16.Attorneys’ Fees. In the event of litigation relating to this Agreement, the
prevailing party shall be entitled to recover attorneys’ fees and costs of
litigation in addition to all other remedies available at law or in equity.
IN WITNESS WHEREOF, each party has signed this Agreement on the date shown next
to its signature below.


EDUCATION REALTY TRUST, INC.




Date: May 12, 2014            By: /s/ Randall L. Churchey
Name: Randall L. Churchey
Title: President and Chief Executive Officer


    
RANDALL H. BROWN






Date: May 12, 2014        /s/ Randall H. Brown
        

4



--------------------------------------------------------------------------------




EXHIBIT A
RELEASE AND WAIVER OF CLAIMS
This Release and Waiver of Claims (“Release Agreement”) is entered into
effective as of May 12, 2014, by and between Education Realty Trust, Inc. (“the
Company”) and Randall H. Brown (“Executive”).
The Company and Executive agree as follows:
1.In accordance with the Separation and Release Agreement entered into by and
between the Company and Executive, effective as of May 12, 2014 (the “Separation
Agreement”), the employment relationship between Executive and the Company and
its affiliates, as applicable, will terminate on June 30, 2014, or such earlier
date as the Company and Executive shall agree in writing.
2.In consideration of the payments, rights and benefits described in the
Separation Agreement, the sufficiency of which Executive hereby acknowledges,
Executive, (on Executive’s own behalf and on behalf of Executive’s agents,
assigns, heirs, executors, and administrators) hereby releases and discharges
the Company, its parent corporations, affiliates, subsidiaries, owners,
officers, directors, attorneys, agents, consultants, successors and assigns
(collectively, “Company Released Parties”) from any claim, demand, action, or
cause of action, known or unknown, which arose at any time up to the effective
date of this Release Agreement, and waives all rights relating to, arising out
of, or in any way connected with Executive’s employment with the Company (and,
if applicable, any affiliates) or the ending of that employment, including,
without limitation, any claim, demand, action, cause of action or right based on
but not limited to: (a) the Americans with Disabilities Act of 1990, 42 U.S.C. §
12101, et seq.; (b) the Age Discrimination in Employment Act of 1967, as
amended, 29 U.S.C. § 621, et seq; (c) the Civil Rights Act of 1866, as
reenacted, 42 U.S. C. Section 1981; (d) the Family and Medical Leave Act, 29
U.S.C. Section 2601, et seq.; (e) Title VII of the Civil Rights Act of 1964, 42
U.S.C. Section 2000e, et seq.; (f) the Executive Retirement Income Security Act,
29 U.S.C. §1001, et seq.; (g) the Older Workers Benefit Protection Act
(“OWBPA”); (h) a civil rights act of any state, any other federal, state or
local laws against discrimination; or any other federal, state, or local
statute, regulation or common law relating to employment, wages, hours, or any
other terms and conditions of employment; (i) any existing employment agreement,
incentive plan or award agreement or potential entitlement under any the Company
or affiliate program or plan; and (j) any duty or other employment-related
obligation arising under the law of contract, tort or from any other type of
statute, law or public policy.
Notwithstanding anything else provided herein to the contrary, Executive is not
releasing any rights, benefits or claims, (i) under the Separation Agreement or
the equity‑based awards referred to in Section 4.d. of the Separation Agreement,
(ii) to continuation of health care benefits pursuant to the Consolidated
Omnibus Budget Reconciliation Act (COBRA), or (iii) to vested benefits under the
Company’s 401(k) Retirement Savings Plan and Deferred Compensation Plan.
Nothing in this Release Agreement shall be construed to prevent Executive from
filing a charge or complaint, including a challenge to the validity of this
Release Agreement, with the Equal

ny-1141319

--------------------------------------------------------------------------------



Employment Opportunity Commission or from participating in or cooperating with
any investigation conducted by the Equal Employment Commission. Executive waives
the right to monetary damages or other individual legal or equitable relief
awarded in relation to any such claim against the Company.
3.Executive agrees that Executive will not institute any claim for damages by
charge or otherwise, nor authorize any other party, governmental or otherwise,
to institute any claim for damages, via administrative or legal proceedings,
against the Company or any Company Released Parties with respect to any claim,
demand, action, or cause of action released pursuant to Section 2 of this
Release and Waiver of Claims. Should Executive bring or participate in any such
lawsuit or proceeding or otherwise breach any portion of this Release Agreement,
Executive acknowledges that any such suit, claim, or assertion of liability is
null and void, and must be summarily dismissed. Executive also waives the right
to money damages or other legal or equitable relief awarded by a governmental
agency or court related to such a claim. Executive further agrees to withdraw
any charge, lawsuit or claim for damages that have or may have been filed before
any local, state or federal agency or court relating in any way to the Company
or a Company Released Party with respect to any claim, demand, action, or cause
of action released pursuant to Section 2 of this Release and Waiver of Claims,
except as to any claim for unemployment compensation or other related benefits.
4.This Release Agreement shall be binding upon and inure to the benefit of the
Company’s successors and assigns.
5.This Agreement shall be interpreted, construed, and governed by the laws of
the State of Tennessee, excluding any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of this
Agreement to the substantive law of another jurisdiction.
6.Executive agrees that any claim arising out of or relating to this Agreement
shall be brought in a state or federal court of competent jurisdiction in
Tennessee. Executive consents to the personal jurisdiction of the state and/or
federal courts located in Tennessee. Executive waives (a) any objection to
jurisdiction or venue, or (b) any defense claiming lack of jurisdiction or
improper venue in any action brought in such courts
7.This Release Agreement shall not be construed more strongly against either
party, regardless of who is more responsible for its preparation. If there is a
conflict between this Release Agreement and any present or future law, the part
that is affected shall be curtailed only to the extent necessary to bring it
within the requirements of that law.
8.This Release Agreement may be executed in counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.
EMPLOYEE IS ADVISED AND UNDERSTANDS THAT CONSISTENT WITH THE OWBPA EMPLOYEE HAS
UP TO TWENTY ONE (21) CALENDAR DAYS TO CONSIDER THIS RELEASE AGREEMENT. 
EMPLOYEE ALSO IS ADVISED TO CONSULT WITH AN ATTORNEY PRIOR TO SIGNING THIS
RELEASE AGREEMENT.

6
ny-1141319

--------------------------------------------------------------------------------



EMPLOYEE MAY REVOKE THIS RELEASE AGREEMENT FOR A PERIOD OF SEVEN (7) CALENDAR
DAYS FOLLOWING THE DAY EMPLOYEE SIGNS THIS RELEASE AGREEMENT BY PROVIDING A
WRITTEN REVOCATION TO:
Elizabeth L. Keough
General Counsel
Education Realty Trust, Inc.
999 S. Shady Grove, Suite 600
Memphis, Tennessee 38120
Email: lkeough@edrtrust.com
WHICH STATES, “I HEREBY REVOKE MY ACCEPTANCE OF OUR RELEASE AGREEMENT.” THE
REVOCATION MUST BE PERSONALLY DELIVERED, MAILED, SENT VIA OVERNIGHT COURIER OR
FAXED TO THE ABOVE INDIVIDUAL AT THE ABOVE ADDRESS OR FAX NUMBER. IF MAILED, IT
MUST BE POSTMARKED WITHIN SEVEN (7) CALENDAR DAYS AFTER EMPLOYEE SIGNED THIS
RELEASE AGREEMENT.


IN WITNESS WHEREOF, each party has signed this Release Agreement on the date
shown next to its signature below.


EDUCATION REALTY TRUST, INC.






Date: May 12, 2014            By: /s/ Randall L. Churchey
NAME: Randall L. Churchey
TITLE: President and Chief Executive Officer
    








RANDALL H. BROWN






Date: May 12, 2014            /s/ Randall H. Brown





7
ny-1141319